Sognier, Judge.
Macklyn Smith, Sr., an attorney, represented Randolph Simpson, the Gwinnett County Coroner, in an action to expunge certain portions of the General Presentments of the March Term, 1985, Gwinnett County Grand Jury. In re Gwinnett County Grand Jury Proceedings, 180 Ga. App. 241 (348 SE2d 757) (1986). After disposition of that case, Smith sought payment from the county of his fee. When the county refused payment, Smith filed this action. The trial court denied Smith’s motion for summary judgment and granted the county’s motion to dismiss; Smith appeals.
Appellant contends the trial court erred by granting appellee’s motion to dismiss and denying appellant’s motion for summary judgment because Simpson was exercising his right as an elected official to bring the expungement action, and thus was constitutionally entitled to have his attorney paid by the county. The appeal was originally filed in the Supreme Court, and transferred to us without opinion. Whatever the merits of appellant’s argument concerning Simpson’s constitutional right, it need not be addressed here, as the right asserted is personal to Simpson, who is not a party to this action. See generally Ragsdale v. New England Land &c. Corp., 250 Ga. 233, 234 (1) (297 SE2d 31) (1982).
OCGA § 36-10-1 provides that “[a]ll contracts entered into by the county governing authority with other persons in behalf of the county shall be in writing and entered on its minutes.” It is well established law that even where such a contract exists, if the requirements of the statute have not been met it will not be enforced. *876Hatcher v. Hancock County Commrs., 239 Ga. 229, 230 (2) (236 SE2d 577) (1977); PMS Constr. Co. v. DeKalb County, 243 Ga. 870, 871 (1) (257 SE2d 285) (1979). It is uncontroverted that appellant not only did not meet the requirements of the statute, but that he had no contract with the county. The trial court therefore properly granted appellee’s motion to dismiss and denied appellant’s motion for summary judgment.
Decided May 15, 1987.
Macklyn A. Smith, Sr., pro se.
Phillip T. Schley, Jr., for appellee.

Judgment affirmed.


McMurray, P. J., and Beasley, J., concur.